947 F.2d 954
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bobbie L. SIMS, Jr., Petitioner-Appellant,v.Richard R. THORNBURGH, J. Michael Quinlan, Gary L. Henman,Robert P. Casey, Respondents-Appellees.
Nos. 91-3026, 91-3122 and 91-3175.
United States Court of Appeals, Tenth Circuit.
Oct. 30, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.


1
ORDER AND JUDGMENT*

PER CURIAM

2
Petitioner Bobbie Sims, Jr., was convicted of violation of the criminal laws of the Commonwealth of Pennsylvania and was subsequently transferred to the United States Penitentiary, Leavenworth, Kansas, to serve his sentence.   The district court denied his Petition for Writ of Habeas Corpus, filed pursuant to 28 U.S.C. § 2241.  Sims v. Thornburgh, No. 90-3002-R, 1991 WL 30954 (D.Kan. Feb. 28, 1991).   Petitioner appeals pursuant to 28 U.S.C. § 2253.1


3
In response to Petitioner's Notice of Appeal, the district court found that the appeal was frivolous and not taken in good faith.   Based on this finding, the court denied Petitioner leave to proceed in forma pauperis on appeal.   Dist.Ct.R. doc. 22.   Petitioner's motion before this court for in forma pauperis status is hereby granted.   Case No. 91-3026, an interlocutory appeal, and Case No. 91-3175, an appeal of denial of Petitioner's Motion to Reconsider and post-judgment Motion to Amend, are dismissed for mootness because of the court's disposition of Petitioner's appeal on the merits herein.


4
Each of the claims based on the Compact Clause that Petitioner raises on appeal has been considered and was found to be lacking in merit in Stevenson v. Thornburgh, 943 F.2d 1241 (10th Cir.1991).2  We hold that none of the issues Petitioner has raised before this court are "debatable among jurists of reason."   Barefoot v. Estelle, 463 U.S. 880, 893 n. 4 (1983).   Petitioner's request for certificate of probable cause to appeal denial of his Petition for Writ of Habeas Corpus is DENIED.   This appeal is DISMISSED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument


2
 Petitioner submitted post-judgment motions to reconsider and to amend, and related motions to compel responses to Petitioner's demands of access to the Pennsylvania regulations concerning penal transfer procedures.   Stevenson's disposition of claims that the petitioner therein was improperly transferred disposes of Petitioner's post-judgment claims herein